DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on February 11, 2021 is acknowledged.

Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 11, 2021.

Information Disclosure Statement
The IDS forms filed on June 14, 2019, August 29, 2019, February 11, 2020 and October 30, 2020 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“drive unit” in claim 5
“power supply unit” in claim 6

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram, USPN 2,850,322.
As to claim 1, Ingram shows a rotary atomization head (see Figs. 1, 2 and 4) attachable to a rotary shaft of a coating device such that a coating material is supplied to the rotary atomization head when the rotary atomization head is attached to the rotary shaft of the coating device, the rotary atomization head comprising: a diffusion surface (48) configured to diffuse the coating material toward an outer edge part by centrifugal force; and a plurality of grooves (50) formed on the outer edge part, wherein the plurality of grooves is configured to extend in a radial direction, the plurality of grooves is configured such that adjacent grooves thereof have different depths (see Fig. 4), and the plurality of grooves have a same width (see Figs. 2 and 4).
As to claim 2, the plurality of grooves shown by Ingram includes a first groove (50b or 50c) and a second groove (50a) that are alternately arranged in a circumferential direction, with a depth of the first groove being set greater than a depth of the second groove, and a width of the first groove being set equal to a width of the second groove.
As to claim 5, hub portion (7) of the rotary atomization head of Ingram is expressly disclosed for connection to a drive shaft (see column 2, lines 18-21).  Thus, a coating device comprising the rotary atomization head of claim 1; and a drive unit configured to rotate the rotary atomization head, is implicitly disclosed by Ingram.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al., USPN 4,148,932, in view of Ingram.
As to claim 1, Tada shows a rotary atomization head (see Figs. 4-8D) attachable to a rotary shaft (31) of a coating device such that a coating material (via 41) is supplied to the rotary atomization head when the rotary atomization head is attached to the rotary shaft of the coating device, the rotary atomization head comprising: a diffusion surface (44) configured to diffuse the coating material toward an outer edge part (38) by centrifugal force; and a plurality of grooves (46) formed on the outer edge part, wherein the plurality of grooves is configured to extend in a radial direction, and the plurality of grooves is configured whereby the plurality of grooves have a same width (for example, see Fig. 7A).  However, Tada does not show or expressly describe the plurality of grooves being configured such that adjacent grooves thereof have different depths.
As discussed above in paragraph 10 of the instant Office action, Ingram shows a rotary atomization head which anticipates all of the recited limitations of claim 1, including the plurality of grooves (50) being configured such that adjacent grooves thereof have different depths (see again, Fig. 4).  Ingram expressly discloses that configuring the grooves to have such different depths provides for a “more efficient dispersal and distribution of the liquid” (see 
As to claim 2, modified Tada (as applied to claim 1) would also meet the rotary atomization head, wherein the plurality of grooves includes a first groove and a second groove that are alternately arranged in a circumferential direction, with a depth of the first groove being set greater than a depth of the second groove, and a width of the first groove being set equal to a width of the second groove.
As to claim 3, modified Tada (as applied to claim 2), would also meet the rotary atomization head, wherein: the depth and the width of the first groove are formed so as to gradually increase from an inside in the radial direction to a discharge end in a direction in which the first groove extends (see Tada, Figs. 4-6), the depth and the width of the second groove are formed so as to gradually increase from the inside in the radial direction to a discharge end in a direction in which the second groove extends (see Tada, Figs. 4-6), a depth of the discharge end of the first groove is set greater than a depth of the discharge end of the second groove (as modified above), and a width of the discharge end of the first groove is set equal to a width of the discharge end of the second groove (see Tada, Fig. 7A).
As to claim 5, modified Tada (as applied to claim 1), would also meet a coating device, comprising: the rotary atomization head of claim 1; and a drive unit configured to rotate the rotary atomization head (see Tada, column 7, lines 18-20).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Preston, Mitsui, Hiroshima et al., Vetter, Yokoe et al., Takeuchi et al., Wood et al. and Nakazono et al., US Patent Application Publications to Seitz, Yamasaki et al. and Kishimoto et al., and Foreign Patent documents to Tada et al. and Tate et al., are cited as of interest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752